
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 530
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2012
			Mr. McDermott (for
			 himself, Mr. Dicks,
			 Mr. Reichert,
			 Mr. Smith of Washington, and
			 Mr. Inslee) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring the Northwest Kidney Centers on
		  its 50th anniversary.
	
	
		Whereas Northwest Kidney Centers became the first
			 out-of-hospital dialysis organization in the world when it opened its doors in
			 Seattle, Washington, on January 8, 1962;
		Whereas the nonprofit Northwest Kidney Centers has grown
			 into a leader in patient care, education, and research, changing the face of
			 care for kidney disease in the United States and worldwide;
		Whereas chronic kidney disease is now an epidemic,
			 affecting 1 in 7 American adults;
		Whereas Northwest Kidney Centers is regularly recognized
			 by academic and professional groups as a model for the field of kidney care,
			 most recently receiving the 2010 Washington State Hospital Association
			 Community Health Leadership Award;
		Whereas Northwest Kidney Centers in 2011 served nearly
			 1,500 patients in 14 dialysis centers and 11 local hospitals, and supervised
			 200 patients in self-treatment at home in the Puget Sound region of Washington
			 State, providing a total of 226,000 dialysis treatments;
		Whereas Northwest Kidney Centers, with a staff of 565, is
			 the largest dialysis provider in King County and Clallam County, serving 78
			 percent of the people who require the life-saving treatment;
		Whereas Northwest Kidney Centers is internationally
			 renowned in the field of home dialysis training and support and has one of the
			 largest home dialysis programs in the United States;
		Whereas Northwest Kidney Centers invests $3,000,000 each
			 year in the community providing services for pre-dialysis patients and
			 transplant recipients, research, training of kidney physicians, educational
			 scholarships for patients and staff, transportation assistance, charity care,
			 and emergency grants for patients in crisis;
		Whereas Northwest Kidney Centers educates the public about
			 kidney disease and organ donation, offering free public health classes on
			 treatment options and good nutrition and participating in dozens of outreach
			 events annually to reach people at risk for kidney disease;
		Whereas Northwest Kidney Centers spearheaded the creation
			 of the Kidney Research Institute, a collaboration between Northwest Kidney
			 Centers and the University of Washington Medical School, which has become an
			 established scientific leader focusing on better ways to prevent, detect,
			 treat, and eventually cure kidney disease; and
		Whereas January 8, 2012, is the 50th anniversary of the
			 founding of Northwest Kidney Centers: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors Northwest
			 Kidney Centers on its semicentennial;
			(2)recognizes
			 Northwest Kidney Centers as the largest community-based, nonprofit dialysis
			 provider in the United States;
			(3)applauds Northwest
			 Kidney Centers for its contributions to the State of Washington and the United
			 States; and
			(4)extends its
			 congratulations to the patients, employees, physicians, and supporters of
			 Northwest Kidney Centers.
			
